DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rumi (WO2010/035164).
Rumi teaches the knitted element (70, figures 10 or 11) as claimed including a first zone that includes terry loop knitting (terry stitch, p.14, [0056], zone 71 in figures 10 or 11;a second zone that includes mesh knitting (transfer stitch, p.14, [0056], zone 72 in figures 10 or 11); a third zone that includes jersey knitting (plain knit, p.14, [0056], zone 74 on figure 10, 11); and at least one seamless transition between the first zone and the second zone (p.13, 1.25 to p.14, 1.1-10, Figure 10 showing the first zone terry 71 and mesh zone 72 with seamless transition), or between the first zone and the third zone (p.13, 1.25 to p.14, 1.1-10, Figure 10 showing the terry first zone 71 and the third zone jersey knitting 73 with seamless transition so that terry loop knitting is continuous with either the mesh knitting or the jersey knitting. Regarding claim .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Rumi.
Rumi teaches the invention substantially as claimed as indicate above in the rejection of claim 1.  Rumi does not set forth yarn being of wool wrapped around a nylon core. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .



Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rumi in view of Rock et al. (US 2012/0070608).
Rumi teaches the invention substantially as claimed as indicated above in the rejection to claim 8.  However, Rumi does not set forth the garment as being a sleeve of a top having different knitted zones and knitted elements. The disclosure of Rock et al. set forth terry loop knitting (152) and jersey knitting (156) in separate regions of a shirt with sleeves to provide different material characteristics in the different regions of the shirt.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use the knit loop transition structure of the knitwear of Rumi in a configuration of a shirt with sleeves having differing knit structure regions for the purpose of having a seamless transition within the knitwear shirt and provide areas of dissimilar cushioning for optimizing comfort. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw